DISSENTING OPINION
SHEELY, P.J., joined by OLER, J.
I respectfully dissent. It is my position that the facts sub judice are distinguishable from Commonwealth v. Slingerland, 358 Pa. Super. 531, 518 A.2d 266 (1986). In Slingerland, the subsection (a)(1) offense was bound over and the subsection (a)(4) offense was added to the information without determination of whether a prima facie case was established by the Commonwealth. Under these facts, the Slingerland court held that cognate offenses can be added to the information. In the case sub judice, however, the subsection (a)(4) offense was dismissed for a lack of evidence to establish a prima facie case. The well-*449written majority opinion characterizes this as a distinction with no legal significance. I disagree. Where the (a)(4) charge is dismissed at the preliminary hearing, the district attorney should be required to refile the charge before proceeding. To hold otherwise is to make a mockery of the significance of a preliminary hearing. To hold that the Slingerland holding applies would extend that holding beyond its facts. Since it is my opinion that Slingerland does not apply, it follows that the Commonwealth, under these facts, may not add the subsection (a)(4) offense and the information should have been quashed.